DETAILED ACTION
This Office action is in response to the amendment filed on March 1st, 2022.  Claims 1-14 are pending, with claims 5-14 being new.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on March 1st, 2022 has been reviewed and accepted.
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose an AFM probe microfabricated by a process comprising the steps of: providing a substrate; forming an array of cylindrical posts from the substrate; depositing tip material on the posts so as to create a hemispherical cap on each post; removing the tip material around the cap to form a tip wherein the hemispherical cap has a radius greater than ¼ µm; and forming a cantilever for each cap, wherein the tip is a high aspect ratio tip with a height to width ratio of at least 5:1.
The closest prior art of record is US 5,540,058 (Bothra et al.), as discussed in the Notice of Allowance dated June 10th, 2020, in the parent application, application 15/935,937, now patent 10/802,045. Bothra discloses an AFM probe microfabricated by a process comprising the steps of: providing a substrate; forming an array of cylindrical posts from the substrate; and depositing tip material on the posts so as to create a cap on each post.  Bothra et al. does not disclose removing the tip material around the substrate, and further does not disclose a hemispherical cap, or tips with the specified radius.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZA W OSENBAUGH-STEWART whose telephone number is (571)270-5782. The examiner can normally be reached 10am - 6pm Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZA W OSENBAUGH-STEWART/Primary Examiner, Art Unit 2881